                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


AMBER BOWLES, ET AL.                                CASE NO. 2:18-CV-00735

VERSUS                                              JUDGE JAMES D. CAIN, JR.

DG LOUISIANA, LLC                                   MAGISTRATE JUDGE KAY


                               MEMORANDUM RULING

       Before the court is a Motion for Summary Judgment [doc. 15] filed by defendant

DG Louisiana, LLC (“Dollar General”), in response to the personal injury suit brought by

plaintiffs Matthew and Amber Bowles. Plaintiffs oppose the motion. Doc. 17.

                                              I.
                                       BACKGROUND

       This suit arises from injuries allegedly suffered by plaintiff Amber Bowles when

she slipped while shopping at a Dollar General store in Lake Charles, Louisiana, on March

6, 2017. See doc. 1, att. 1. She contends that the floor was slippery because of shampoo

that had spilled or leaked, and that there was no wet floor sign present. Id. at ¶ 3. Ms.

Bowles and her husband, Matthew Bowles, filed suit in the Fourteenth Judicial District

Court, Calcasieu Parish, Louisiana, seeking to hold Dollar General liable for her injuries

under the Louisiana Merchant Liability Act. Dollar General then removed the suit to this

court on the basis of diversity jurisdiction, 28 U.S.C. § 1332.

       Dollar General now moves for summary judgment, alleging that plaintiffs cannot

satisfy their burden of showing that it had actual or constructive notice of the alleged spill.
Doc. 15; doc. 15, att. 1. It also asserts that some of plaintiffs’ evidence – namely, statements

from witness Patricia Runnels – must be disregarded as inadmissible hearsay. Id. Plaintiffs

oppose the motion and argue that genuine issues of material fact exist as to whether Dollar

General had constructive notice of the condition. Doc. 17. In the alternative, they request

that the court delay consideration of the motion under Rule 56(d) so that they might have

additional time to conduct discovery. Id.

                                                    II.
                                SUMMARY JUDGMENT STANDARD

       Under Rule 56(a), “[t]he court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” The moving party is initially responsible for identifying

portions of pleadings and discovery that show the lack of a genuine issue of material fact.

Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). He may meet his burden by

pointing out “the absence of evidence supporting the nonmoving party’s case.” Malacara

v. Garber, 353 F.3d 393, 404 (5th Cir. 2003). The non-moving party is then required to go

beyond the pleadings and show that there is a genuine issue of material fact for trial.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To this end he must submit

“significant probative evidence” in support of his claim. State Farm Life Ins. Co. v.

Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). “If the evidence is merely colorable, or is

not significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at

249 (citations omitted).




                                              -2-
       A court may not make credibility determinations or weigh the evidence in ruling on

a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 150 (2000). The court is also required to view all evidence in the light most favorable

to the non-moving party and draw all reasonable inferences in that party’s favor. Clift v.

Clift, 210 F.3d 268, 270 (5th Cir. 2000). Under this standard, a genuine issue of material

fact exists if a reasonable trier of fact could render a verdict for the nonmoving party.

Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).

                                           III.
                                    LAW & APPLICATION

   A. Exclusion of Hearsay

       On summary judgment, evidence may be considered to the extent that it is “not

based on hearsay or other information excludable at trial.” Fowler v. Smith, 68 F.3d 124,

126 (5th Cir. 1995). Hearsay is a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.

Fed. R. Evid. 801(c).

       Dollar General argues that the court should exclude Ms. Bowles’s testimony

recalling a statement allegedly made to her by witness and fellow customer Patricia

Runnels. Ms. Bowles testified that Ms. Runnels approached her after her fall and said that

she had seen the spill before and felt “so bad that [she] didn’t say anything about it.” Doc.

15, att. 2, pp. 7–8. Ms. Runnels initially testified that she did not recall seeing the substance

before Ms. Bowles’s fall or telling her that she had, but had no reason to dispute Ms.

Bowles’s recollection of her statement. Doc. 15, att. 4, pp. 8– 9; doc. 15, att. 5, ¶ 4. At the


                                               -3-
conclusion of her deposition, however, Ms. Runnels stated that she recalled “feeling bad

for not reporting it” and that she did remember seeing the spill before Ms. Bowles slipped.

Doc. 17, att. 13, pp. 2–3. Accordingly, Ms. Bowles’s account of the exchange must be

excluded as hearsay but Ms. Runnels’s own recollection of the accident is admissible.

   B. Summary Judgment

       Under Erie Railroad Co. v. Tompkins, 304 U.S. 64 (1938), a federal court sitting in

diversity jurisdiction applies the substantive law of the forum state. E.g., Cates v. Sears,

Roebuck & Co., 928 F.2d 679, 687 (5th Cir. 1991). In Louisiana, claims against merchants

based on falls on the premises are governed by the Louisiana Merchant Liability Act

(“LMLA”), Louisiana Revised Statute § 9:2800.6. To prevail, a plaintiff must prove the

following (in addition to all other elements of his claim): (1) a condition on the premises

presented an unreasonable risk of harm; (2) this harm was reasonably foreseeable; (3) the

merchant either created or had actual or constructive notice of the condition; and (4) the

merchant failed to exercise reasonable care. La. Rev. Stat. § 9:2800.6(B); White v. Wal-

Mart Stores, Inc., 699 So.2d 1081, 1084 (La. 1997).

       Dollar General argues that the plaintiffs’ suit fails because they cannot satisfy the

third element of the LMLA. “To survive a motion for summary judgment, a plaintiff must

submit ‘positive evidence’ that a merchant created or had actual or constructive notice of

the conditions that allegedly caused a plaintiff’s damages.” Perez v. Winn-Dixie

Montgomery, LLC, 2019 WL 1367526, at *2 (E.D. La. Mar. 26, 2019) (quoting Duncan v.

Wal-Mart La., LLC, 863 F.3d 406, 410 (5th Cir. 2017)). To show “constructive notice”

under the LMLA, the plaintiff must prove “that the condition existed for such a period of

                                            -4-
time that it would have been discovered if the merchant had exercised reasonable care.”

La. Rev. Stat. § 9:2800.6(C)(1). An employee’s presence near the condition “does not,

alone, constitute constructive notice, unless it is shown that the employee knew, or in the

exercise of reasonable care should have known, of the condition.” Id. Accordingly, plaintiff

bears “an onerous burden” in satisfying this element. Scott v. Dillard’s, Inc., 169 So.3d

468, 472 (La. Ct. App. 5th Cir. 2015).

       According to the incident report, the accident occurred at approximately 3:40 pm

on March 6, 2017. Doc. 17, att. 7, p. 16. Ms. Bowles stated that the place where she fell

was approximately ten feet away from and within the line of vision of the nearest cash

register. Doc. 17, att. 2, pp. 4, 10. After she fell, she saw an open shampoo bottle lying on

its side on a shelf above her. Id. at 10–11. She recalled that the puddle of shampoo was

approximately four feet in diameter and pinkish in color, and asserted that it would have

been visible against the off-white floor from the cashier’s vantagepoint. Id. at 11–16; see

doc. 17, att. 4. She had no information, however, on how long the substance had been there

or who caused the spill, and she could not recall seeing any footprints or track marks

through it. Doc. 17, att. 2, pp. 12, 15. She did not see any shampoo on the shelf or coming

out of the bottle. Doc. 18, att. 4, pp. 1–2.

       Surveillance video produced by Dollar General does not show the area where Ms.

Bowles slipped. It does, however, show several vantage points throughout the store,

including the cash register. Through that area, from where Ms. Bowles claimed that there

was a line of vision to the scene of her accident ten feet away and that the puddle of

shampoo was visible, two employees are visible at various points in the forty minutes

                                               -5-
preceding the accident, though they mostly appear to be checking out customers and

engaged in other tasks relating to the registers.1 See doc. 17, att. 12 (Channels 2 & 9).

         Bowles also recalled that Patricia Runnels and her teenage granddaughter, J.C.,

approached her after she fell.2 Doc. 15, att. 2, pp. 7–8. Ms. Runnels stated that had been

shopping at that Dollar General store with her granddaughter for approximately twenty

minutes before the accident occurred. Doc. 15, att. 4, p. 2. As noted above, she first testified

that she did not remember seeing the substance before Ms. Bowles’s fall, but later recalled

“feeling bad for not reporting it” and said that she did remember seeing the spill before Ms.

Bowles slipped. Id. at 2–6, 9; doc. 17, att. 13, pp. 2–3. However, she also testified that she

only walked down the aisle where Ms. Bowles fell just before the accident occurred. Doc.

15, att. 4, pp. 5–7. When she later changed her testimony and recalled that she had seen the

spill, she did not specify when. See doc. 17, att. 13.

         “If a reasonable inference can be drawn from the circumstantial evidence . . . that it

was more probable than not the [hazard] existed for some period of time prior to the

accident, the court can conclude the store had constructive notice.” Cali v. Cracker Barrel

Old Country Store, Inc., 2016 WL 6947001, at *5 (E.D. La. Nov. 28, 2016) (quoting


1
  Plaintiffs complain that the surveillance videos, though marked to contain the two-hour period from 2:40 pm until
4:40 pm, are of varying lengths, and that Ms. Bowles’s entry into the store on the cash register video time codes did
not correspond with her recollections or the accident report. They also argue that Dollar General’s refusal to admit
that a scheduled inspection of the shelves was performed between 3:00 and 3:10 creates an issue of material fact.
          In response, Dollar General shows that its surveillance system is motion-activated. Doc. 18, att. 2. The lack
of footage should only reflect that no motion was detected in that area of the store at the time. Additionally, as shown
above, none of the surveillance videos captured the area of the spill. Accordingly, any missing footage cannot create
a presumption that favorable evidence has been omitted. Moreover, Additionally, plaintiffs have not produced
evidence to suggest that the spill existed for anything more than a brief period before Ms. Bowles encountered it.
Thus, none of these suggestions creates an obstacle to summary judgment.
2
  Ms. Runnels’s granddaughter testified that she believed Ms. Bowles had slipped in “a liquid soap substance like
shampoo,” but stated that she did not see the substance until after Ms. Bowles fell. Doc. 15, att. 3, pp. 3–5. She also
stated that the substance was “kind of clear” and that she could not see it until they reached Ms. Bowles. Id. at 3–4.

                                                          -6-
Ceasar v. Wal-Mart Stores, Inc., 787 So.2d 582, 585 (La. Ct. App. 3d Cir. 2001)). “Some

period of time,” however, does not mean any amount of time. Considering cases where the

plaintiff could only show that the spill existed for ten minutes or fewer before his fall,

Louisiana courts have found the duration insufficient to impose constructive notice on a

merchant. Robinson v. Wal-Mart Stores, Inc., 2016 WL 5210711, at *5–*6 (W.D. La. Sep.

15, 2016) (collecting cases). Where the evidence is ambiguous and does not support an

inference that the hazard existed for a sufficient time, the Fifth Circuit has affirmed

summary judgment in favor of the merchant. Taylor v. Wal-Mart Stores, Inc., 464 F. App’x

337 (5th Cir. 2012).

       Here there are genuine disputes as to the spill’s color/visibility and whether it was

observed by any person before Ms. Bowles fell. Plaintiffs, however, have failed to produce

any evidence suggesting that the spill existed for enough time to show constructive notice

on Dollar General’s part. Because there is no indication of how the spill occurred – i.e.,

whether the shampoo was poured out or oozed out gradually – the size of the puddle creates

no inference as to the time it took for the hazard to emerge, and Ms. Runnels’s testimony

likewise provides no support on whether the puddle existed for enough time before Ms.

Bowles encountered it. The lack of temporal evidence means that the surveillance video is

likewise insufficient to support a claim of constructive notice. Plaintiffs cannot show that

the employees would have noticed the spill in the exercise of reasonable care, either

through their scheduled inspections or their presence in the vicinity of the aisle, if they

cannot provide some indication of how long the spill existed. Accordingly, Dollar General

has shown a right to judgment as a matter of law on plaintiffs’ suit.

                                            -7-
   C. Request for Deferral Under Rule 56(d)

       Summary judgment is usually premature unless the parties have “had a full

opportunity to conduct discovery.” Anderson, 477 U.S. at 257. Accordingly, Rule 56(d)

allows the court to deny or continue a motion for summary judgment so that a party might

have additional time to gather evidence to oppose the motion. Requests for a continuance

under Rule 56(d) are “broadly favored and should be liberally granted.” Raby v. Livingston,

600 F.3d 552, 561 (5th Cir. 2010). A continuance is not guaranteed, however. Instead, a

party must “set forth a plausible basis for believing that specified facts, susceptible of

collection within a reasonable time frame, probably exist and indicate how the emergent

facts, if adduced, will influence the outcome of the summary judgment motion.” Am.

Family Life Assurance Co. v. Biles, 714 F.3d 887, 894 (5th Cir. 2013) (quoting Raby, 600

F.3d at 561). Additionally, the party requesting additional time under Rule 56(d) is only

entitled to relief if he has diligently pursued discovery prior to making his request. McKay

v. Novartis Pharm. Corp., 751 F.3d 694, 700 (5th Cir. 2014); see also Hodgin v. UTC Fire

& Sec. Americas Corp., 885 F.3d 243, 249–51 (4th Cir. 2018) (proper inquiry is not how

much time remains before discovery closes, but instead whether the party seeking the

continuance has already had a reasonable opportunity to conduct discovery).

       Dollar General’s motion was filed on the dispositive motion deadline set under this

court’s scheduling order of November 15, 2018. See doc. 12. Plaintiffs have not moved for

an extension of that deadline or filed any other motion suggesting that they were facing

obstacles obtaining the discovery they required. They now complain, however, that Dollar

General has not provided complete discovery responses on requests relating to its recovery

                                            -8-
policy and that it did not produce the surveillance video until after it filed this motion.3

Doc. 17, pp. 6–7.

         The discovery requests and responses provided by plaintiffs show that Dollar

General responded appropriately to the original request for video production, given that no

footage of the accident exists, and that the late production was due to plaintiffs’ decision

to wait until less than one month before the dispositive motion deadline to file their broader

request.4 As for documents relating to the store’s recovery policy, plaintiffs have not shown

how these are relevant given their inability to produce any evidence that the spill existed

when the last scheduled inspection should have occurred. See note 1, supra. Plaintiffs fail

to show the probable existence of facts that might rescue their case, or that they have acted

with sufficient diligence in pursuing same. Accordingly, they are not entitled to any delay

in judgment under Rule 56(d).




3
  Emails provided by Dollar General also show that plaintiffs were unable to schedule depositions of Dollar General
employees before the motion for summary judgment was filed. Doc. 18, att. 1. Plaintiffs’ counsel, however, does not
complain about missing this discovery and at any rate it does not appear that Dollar General improperly withheld the
witnesses.
4
  In its first set of discovery requests, dated October 5, 2017, plaintiffs asked for “a copy of any and all reports, items,
videos, photographs, audio or written statements . . . which you have in your possession relating in any way to the
subject incident.” Doc. 17, att. 6, p. 6. Id. at 8. Dollar General responded on March 9, 2018, and objected to the request
as vague and overbroad, among other grounds. Doc. 17, att. 7, p. 9. It added, however, that “[t]he incident was not
captured on video as there is no camera with a view of the area of plaintiff’s alleged fall.” Id. Plaintiffs submitted a
second set of discovery requests on August 16, 2019, asking for “a copy of ANY surveillance video of Amber Bowles
at the subject property on the date of the subject incident.” Doc. 17, att. 10, p. 5. Dollar General responded on
September 17, 2019, with the above-referenced video files “containing all store surveillance footage in defendant’s
possession from the date of the alleged incident.” Doc 17, att. 11, p. 4.

                                                            -9-
                                         IV.
                                      CONCLUSION

       For the reasons stated above, the Motion for Summary Judgment [doc. 15] will be

granted and all claims in this matter will be dismissed with prejudice.

       THUS DONE AND SIGNED in Chambers on this 9th day of October, 2019.



                   _________________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE




                                           -10-
